 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS.  ASTERISKS DENOTE OMISSIONS.
 


 
 


 
 


 
RESEARCH AND DEVELOPMENT AGREEMENT
 
BY AND BETWEEN
 
ZBB Energy Corporation
 
AND
 
LOTTE Chemical Corporation
 
December 16, 2013
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
RESEARCH AND DEVELOPMENT AGREEMENT
 
INDEX



 



ARTICLE 1.  DEFINITIONS
2
ARTICLE 2.  CONTRACT OF DEVELOPMENT
3
ARTICLE 3.  PROJECT TARGET AND PROJECT PLAN
4
ARTICLE 4.  REPORT ON DEVELOPMENT
5
ARTICLE 5.  TECHNICAL INSTRUCTION
5
ARTICLE 6.  PROJECT TECHNOLOGY
6
ARTICLE 7.  PAYMENTS
7
ARTICLE 8.  INFRINGEMENT
8
ARTICLE 9.  CONFIDENTIALITY
8
ARTICLE 10. TERM AND TERMINATION
9
ARTICLE 11. NOTICE
10
ARTICLE 12. ARBITRATION
11
ARTICLE 13. NON-WAIVER
11
ARTICLE 14. FORCE MAJEURE
11
ARTICLE 15. ASSIGNMENT
11
ARTICLE 16. GOVERNING LAW
12
ARTICLE 17. AMENDMENTS
12
ARTICLE 18. LANGUAGE
12
ARTICLE 19. SUPPLY AGREEMENT; CHANGE OF CONTROL
12
Appendix A. The Project Plan
14
Appendix B. Background Technology
18
Appendix C. Technical Information, including Know-How
21
Appendix D. Steering Committee Schedule
22



 



 





 
- 1 -

--------------------------------------------------------------------------------

 
 
 
RESEARCH AND DEVELOPMENT AGREEMENT
 
 
THIS RESEARCH AND DEVELOPMENT AGREEMENT (“Agreement”), effective the 16th day of
December, 2013 (the “Effective Date”), is by and between LOTTE CHEMICAL
CORPORATION (“LOTTE”), a division of LOTTE Group, a Korean company having its
place of business at The LOTTE Tower Building, 395-67 Shindaebang-Dong,
Dongjak-Gu, Seoul, the Republic of Korea, and ZBB ENERGY CORPORATION (“ZBB”), a
Wisconsin Corporation having its place of business at N93 W14475 Whittaker Way,
Menomonee Falls, Wisconsin, USA.  ZBB are each a “Party” and together are the
“Parties.”
 
 
 
WITNESSETH :
 
 
ZBB and LOTTE previously entered into a Collaboration Agreement dated April 13,
2011 for the joint development project on the V3 Zn-Br Chemical Flow Battery,
which was completed December 31, 2012 (the “2011 Collaboration Agreement”).
 
LOTTE has identified energy storage as a priority business and desires continued
strategic partnership in the chemical flow battery (CFB) business.
 
WHEREAS, LOTTE desires that ZBB is willing to develop and provide LOTTE with the
Products, the specification for which shall be provided by LOTTE.
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Parties hereto agree as follows:
 
ARTICLE 1: DEFINITION
 
 
For the purpose of this Agreement:
 
1.1. The term “Product” shall mean a 500kWh Zn-Br CFB system, which consists of
a 500kWh Zn-Br CFB module, including the ECM software uniquely necessary to
operate the module and the full STARAIO software that may be necessary for
troubleshooting.
 
1.2. The term “Development” shall mean any and all work conducted by ZBB in
accordance with the Project Plan provided in Article 3 hereof.
 
1.3. The term “Results” shall mean all preparation examples, techniques,
technical data, inventions or any other technical information, whether
patentable or not, to be made or acquired by ZBB as the results of the
Development during the life of this Agreement.
 
1.4. “CFB” means Zinc Bromide (Zn-Br) chemical flow battery.
 
1.5. “Effective Date” means the date both Parties have executed this Agreement.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.6. “Project Start Date” means January 1st, 2013.
 
1.7. “Intellectual Property” means patents and any information, data, designs,
ideas, inventions, methods, processes, apparatus and equipment, material
compositions, formulas, software, trade secrets, know-how, works of authorship
and copyrightable materials, whether or not any of the foregoing are registered
or registerable, applications for patents on any of the foregoing and all rights
to apply to register any of the foregoing.
 
1.8. “Project Technology” means the Intellectual Property arising from this
Project.
 
1.9. “Background Technology” means the Intellectual Property and Patent Rights
owned, developed or acquired by a Party, as further described in Appendix B
hereto or in Appendix B to the 2011 Collaboration Agreement, and any other
Intellectual Property owned, developed or acquired by a Party or its Affiliates
prior to the 2011 Collaboration Agreement.
 
1.10. “Project” means the Development of the Product.
 
1.11. “Project Term” means the period for performing the Project, as further
defined in Article 10.1.
 
1.12. “Territory” means all global territories with the exception of China and
the United States.
 
1.13. The following Appendices are made a part of this Agreement:
 
Appendix A – The Project Plan
 
Appendix B – Background Technology
 
Appendix C – Technical Information, including Know-How
 
Appendix D – Steering Committee Schedule
 
 
 
ARTICLE 2 :  CONTRACT DEVELOPMENT
 
 
2.1. LOTTE hereby contracts the Development to ZBB, and ZBB accepts such
contract under the terms and conditions of this Agreement.
 
2.2. ZBB hereby represents and warrants that it has developed and acquired
certain basic technologies relating to the Products and that it has, to its best
knowledge, a sufficient capability to undertake and complete the Development
required by LOTTE and contemplated hereunder.
 
2.3. ZBB agrees that, during the Project Term, ZBB shall not conduct a research
program, licensing or enter into a joint venture for the Product with any other
customer, supplier or partner in the energy storage business.
 
The final Product design package is the property of LOTTE and will be shared
only between LOTTE and ZBB; provided that for the avoidance of doubt,
sub-systems related to the Product, including but not limited to battery stacks,
converters, pumps, and software, may be used by ZBB to create, modify,
manufacture and sell other customer system designs except the original software
unique to the Product developed during the Project. LOTTE has the right to
internally utilize the final Product design package and unique project software
with no further charge and including the sale of complete systems utilizing the
final Product design package and including the unique project software. Product
software is and will be owned and controlled by ZBB, provided that ZBB shall
grant a sole license to LOTTE for the ECM software uniquely necessary to operate
the Product and the full STARAIO software that may be necessary for
troubleshooting.  At the request of LOTTE and at LOTTE’s expense, ZBB shall
place software source code for the Product into a third party technology escrow,
solely for the purpose of enabling LOTTE to access and use the source code for
the support of the Product in the event of a ZBB bankruptcy.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.4. The Parties shall establish a committee (“Steering Committee” of “SC”) to
oversee the implementation, progress and results of the Project. Each Party
shall appoint two (2) persons to the Steering Committee, one of which will be a
business representative, one of which will be a person who has technical
knowledge. The Steering Committee shall direct the Project Plan and may modify
it to the extent necessary to complete the Project.  The Steering Committee
shall meet as stipulated in Appendix D.
 
2.5. With respect to certain license rights provided to ZBB by GAS Technology
Institute, in a License Agreement between those entities dated April 15, 2013
(“GTI License”), ZBB agrees to provide to LOTTE a royalty-bearing sublicense to
the Zn-Br field of use as may be required for LOTTE to utilize GTI Technology,
as defined in the GTI License, in the Product. The royalty due from LOTTE to ZBB
shall not exceed [****]% of the “Gross Profit Margin” of the battery stack price
used in the most recent sale to a third party. If no third party sales have
occurred, it will not be paid.  LOTTE shall report royalties and pay ZBB on a
monthly basis.  ZBB represents and warrants that it has the full and
unencumbered right, power and authority to grant the sublicense to the Zn-Br
field of use granted by ZBB to LOTTE. ZBB shall ensure LOTTE’s sublicense rights
survive any termination of the GTI License.
 
2.6           The Parties will share all patent filing, prosecution and
examination costs, any patent maintenance fees, and all other costs of procuring
and maintaining such patents on an equal, 50-50 basis.  If either Party ceases
to pay its share of such costs, its co-ownership rights shall pass to the other
Party
 
 
 
ARTICLE 3: PROJECT PLAN
 
 
3.1. ZBB shall conduct the Development in accordance with the Project Plan as
stipulated in Appendix A.
 
3.2 Any changes to the Project Plan must be mutually agreed to by both Parties
in prior written approval of LOTTE.
 
3.3 In the event that ZBB fails to complete the Development for each stage
within the period for the stage stipulated in Appendix A by force majeure or
other cause, LOTTE and ZBB may negotiate the extension of the period for such
stage and the successive schedule of the Development.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE 4 : REPORT ON DEVELOPMENT
 
 
4.1. ZBB shall submit to LOTTE on a quarterly basis, a written report on ZBB’s
Development for consideration at Steering Committee meeting. Should any schedule
slippage be known by ZBB to have occurred, then a written notice of such
slippage and the reasons therefor shall accompany the reports for purposes of
the negotiation stipulated in the paragraph 3 of Article 3.
 
4.2. ZBB must supplement the submitted report with such final Results as
acquired by ZBB in answer to the request of LOTTE. Said detailed report shall
include information regarding the Development, the Results acquired by ZBB,
regardless of whether patentable or not patentable, and technical estimates, and
ZBB shall not knowingly conceal from LOTTE with respect to any significant part
of the Development for any purpose or reason.
 
4.3 Whenever reasonably requested by LOTTE in writing, ZBB shall answer, in
writing if so requested, any written question by LOTTE in connection with the
Development and the Results.
 
4.4. Upon completion of the Project Plan, ZBB shall submit to LOTTE a written
final report detailing the work carried out within 30 days after the completion
of the Development, the Project Technology obtained and the performance test of
500 kWh Zn-Br CFB system at ZBB site.
 
4.5. ZBB shall deliver to LOTTE and set-up a 500kWh Zn-Br CFB system which
includes a 500kWh Zn-Br CFB module, PCS (Power Conversion System), Transformer,
System Communications and Data Reporting, and software (operational program such
as full STARAIO and ECM test software). ZBB shall perform a commissioning test
before the end of the Project.
 
 
 
ARTICLE 5 : TECHNICAL INSTRUCTION
 
 
5.1. Upon the written request of LOTTE, within 30 days after the completion of
each stage of the Development, ZBB shall give necessary technical instruction,
guidance and training to the LOTTE’s staff on the Results developed by ZBB
during the period of each stage of the Development, subject to the terms and
conditions to be agreed upon, case by case, between LOTTE and ZBB.
 
5.2. ZBB shall perform the Development with engineers and technicians that are
qualified and that shall perform the Development according to applicable
professional standards and with reasonable skill, care and diligence.

 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE 6 : PROJECT  TECHNOLOGY
 
 
6.1. All non-patented Project Technology (including know-how and trade secrets
in those instances where the Parties decide not to pursue patent protection)
shall be considered jointly owned by the Parties
 
6.2. ZBB shall inform LOTTE of any patentable invention it has made or conceived
in the course of carrying out the Project.
 
6.3. ZBB and LOTTE shall have the full right, title and interest in respect of
Inventions as follows:
 
(a) Both Parties have joint ownership in Project Technology. Both Parties have
the right to utilize the Project Technology with no charge
 
(b) Neither Party may license the Project Technology to any third party without
the prior written permission of the other Party; provided that either Party
retains the right to use contract manufacturers for the benefit of that
Party.  Neither Party can license the design package for the Product to any
third party without the other Party’s consent.
 
(c) Each Party must take appropriate measures to maintain with no less than a
reasonable degree of care and diligence, the confidentiality of all information
regarding the Project Technology in any agreements with third parties.  Each
Party may disclose information regarding the Project Technology only to any of
the subsidiaries, directors, employees, advisors, attorneys, consultants,
contractors, or other agents thereof who are informed of its confidential nature
and are legally or contractually restricted from disclosing such information
under the terms at least as restrictive as those stated herein.
 
 
6.4. Notwithstanding Article 6.3 (b), (i) LOTTE has a right to license the
Project Technology to LOTTE’s affiliates and (ii) ZBB has the right to license
to any party the subsystem components such as power conversion system,
transformer, battery stacks, system communications and data reporting and other
software, each without the prior written permission of the other Party.
 
6.5. ZBB shall give training to LOTTE’s staff for technology transfer of the
Project Technology developed by ZBB during the Project Term as specified in the
Appendix A (Figure 3).
 
6.6. ZBB shall submit the possible patentable list among Project Technology to
LOTTE after 12 months and 18 months from the Effective Date.  The Steering
Committee shall decide which will be applied for a patent among the possible
patentable list and which Party will proceed with patent application.  All
Project Technology will be jointly filed with each Party as a co-assignee. ZBB
shall work with LOTTE to file all patent applications approved by the SC and
shall file at least one patent application within the Project Term.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
ARTICLE 7 : PAYMENTS
 
 
7.1. In consideration of the Development conducted by ZBB, LOTTE agrees to pay a
total fixed amount of THREE Million US Dollars ($3,000,000) to ZBB according to
the following schedule:
 
(a) $2,250,000 paid in six equal ($375,000) payments in the following
installments:
 
(1) $375,000: To be paid 20 days after the Effective Date
 
(2) $375,000: Upon ZBB’s delivery to LOTTE of the first quarterly report and
after the first SC meeting (expected Feb. 2014)
 
(3) $375,000: Upon ZBB’s delivery to LOTTE of the second quarterly report and
after the second SC meeting (expected May 2014)
 
(4) $375,000: Upon ZBB’s delivery to LOTTE of the third quarterly report and
after the third SC meeting, which will include the initial design review
(expected Aug. 2014)
 
(5) $375,000: (i) Upon ZBB’s delivery to LOTTE of the fourth quarterly report
and after the fourth SC meeting and (ii) [****]% DC round trip EE on Stack at
31cycle (expected Nov. 2014)
 
(6) $175,000: Upon shipment of the Product.
 
(7) $ 200,000: Upon (i) ZBB’s delivery to LOTTE of its final report and after
the fifth SC meeting (ii) Product performance at ZBB >[****]% DC round trip EE
on 500kWh module DC bus at 11cycles, (iii) 500kWh Zn-Br CFB system set-up and
finishing commissioning at LOTTE site, (iv) Product performance at LOTTE
>[****]% DC round trip EE on 500kWh module DC bus at 11cycles, and (v) filing
one patent application.
 
(b) $750,000 will be paid after ZBB’s delivery to LOTTE of an invoice to enable
ZBB’s purchase of materials to be used in the Product as specified in Section
4.5.
 
(c) The foregoing structure of Project payments is illustrated in Appendix A
(Figure 3).
 
(d) SC meetings will take place within the quarter specified in Section 2.4 and
Article 4 above.
 
7.2. The sum for installment (a) shall not be paid by LOTTE if ZBB does not
accomplish the stage target of Project Plan. But, in that event, Steering
Committee shall decide whether to enter into the next step or not after checking
if there are reasonable and corresponding results.
 
7.3. All payments due and payable under this Agreement shall be made in US
Dollars and remitted to a bank account of ZBB reasonably designated by ZBB.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE 8 : INFRINGEMENT
 
 
8.1. ZBB shall seek to avoid infringement of any intellectual property rights
belonging to the third party so that LOTTE may manufacture, use and sell the
Products, applying any Results of the Development, worldwide, except for China
and the United States.
 
8.2. Should any of the Products manufactured by LOTTE or ZBB partially or
totally infringe on any intellectual property rights belonging to the third
party which shall make a claim against LOTTE for alleged infringement of such
intellectual property rights, due to such Results of the Development, ZBB shall
be responsible for the handling of the claim and LOTTE shall in no respect have
any responsibility for the claim from such party, except for claims arising in
China or the United States.
 
8.3  Notwithstanding the foregoing, ZBB will have no defense, indemnification or
hold harmless obligation under this Article 8 for any claim to the extent it
arises from (i) LOTTE’s use of the Product or Project Technology in a manner not
authorized by the terms of Agreement; (ii) modification of the Product or
Project Technology by anyone other than ZBB; (iii) combination of Product or the
Project Technology with any other products, services, hardware, software,
technology or other materials; (iv) failure by LOTTE to cease using the Product
or Project Technology as requested by ZBB to avoid infringement, after ZBB
notifies LOTTE of the potential infringement, subject to the process set forth
below in Section 8.4.
 
8.4. From receipt of the notice described in Section 8.3(iv) above and for a
period of 15 days thereafter, the Parties shall discuss the potential
infringement matter and a strategy for handling the same.  If, at the end of
such 15-day period, ZBB continues to believe in good faith that the Product or
Project Technology is infringing the intellectual property rights of a third
party, ZBB will have no defense, indemnification or hold harmless obligation
under this Section 8 for any claim to the extent it arises from failure by LOTTE
to cease using the Product or Project Technology following the end of such
15-day period.
 
8.5. In any action to enforce the Parties’ patent rights, the Parties must agree
to file any such litigation.  Once the parties agree to file litigation, both
Parties shall cooperate with each other in any such litigation, share equally in
the costs of any such litigation and share equally in the recovery of any
damages.
 
 
 
ARTICLE 9 : CONFIDENTIALITY
 
 
9.1. Each Party agrees to maintain the confidentiality of all information
relating to the Development and the Results developed by ZBB and the existence
and contents of this Agreement.
 
9.2. Each Party also agrees not to communicate or disclose, directly or
indirectly to any third party, except any of the subsidiaries, directors,
employees, advisors, attorneys, consultants, contractors, or other agents
thereof who are informed of its confidential nature and are legally or
contractually restricted from disclosing such information under the terms at
least as restrictive as those stated herein, without the prior written consent
of the other Party, any information relating to the Development and the Results.
The obligations set forth herein shall survive any termination of this
Agreement.
 
9.3. Each Party further agrees not to use the Development and Results in any
manner except as contemplated under the terms of this Agreement.
 
9.4. Each Party further agrees that monetary damages may be inadequate to
compensate the other Party for any breach of its confidentiality obligations set
forth herein. Accordingly, the breaching Party agrees and acknowledges that any
such breach or threatened breach may cause irreparable injury to the
non-breaching party and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, non-breaching party may be entitled
to obtain injunctive relief against the threatened breach or the continuation of
any actual breach.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10 : TERM AND TERMINATION
 
 
10.1. The Project Term shall be effective as of the Project Start Date and shall
continue for 24 months after the Effective Date and can renew for an additional
period upon mutual written agreement, unless earlier terminated by mutual
written agreement of the Parties or as otherwise provided herein.
 
Thereafter, the Steering Committee shall meet to determine if the Project should
be extended, and define the scope of any such extension.  Any recommendation to
further extend the Project will be presented to authorized management of the
Parties and must be approved in writing before the Project may be further
extended.
 
10.2 (a) LOTTE may, on 30 days’ prior written notice given to ZBB at any time
during the period of this Agreement, terminate this Agreement in the event that
(i) ZBB does not commence the Development of the each stage within 90 days of
the beginning day decided hereunder by any causes whatsoever attributable to its
negligence, and does not submit to LOTTE any reports stipulated in Article 4 or
commits any breach of other provisions of this Agreement; (ii) ZBB breaches its
obligations of the confidentiality hereunder, and discloses, transfers, assigns
or otherwise disposes of the Results to any third parties without the prior
written consent of LOTTE; or (iii) ZBB breaches its other material obligations
hereunder.
 
(b) ZBB may, on 30 days’ prior written notice given to LOTTE at any time during
the term of this Agreement, terminate this Agreement in the event LOTTE does not
make any payments due and payable hereunder for the reasons attributable to
LOTTE, breaches its obligations of the confidentiality hereunder, and discloses,
transfers, assigns or otherwise disposes of the Results to any third parties
without the prior written consent of ZBB; or (iii) LOTTE breaches its other
material obligations hereunder.
 
For the purposes of this paragraph, the said 30 day period shall commence from
the date the notice is received by LOTTE or the ZBB, as the case may be, and
such notice shall contain a statement setting forth the reasons for terminating
this Agreement. The Party receiving said notice may, within said 30 day period,
remedy such breach or other basis for terminating this Agreement as stated in
said notice, in which event such termination will not become effective.
 
(c) This Agreement shall terminate immediately and without any prior written
notice if ZBB or LOTTE becomes dissolved, insolvent or bankrupt, or enters into
or becomes involved in a similar proceeding. In that case, Project Technology
developed before termination shall be jointly owned by ZBB and LOTTE. In case of
the termination stipulated in this Section 10.2(c), the rights granted to LOTTE
to the Project Technology shall be deemed licenses of “intellectual property”
for purposes of the United States Code, Title 11, Section 365(n). In the event
of ZBB’s bankruptcy and a subsequent rejection or disclaimer of this Agreement,
or the license rights granted herein, by a bankruptcy trustee or by ZBB as a
debtor in possession, whether under the law of the United States, or in the
event of a similar action under applicable law, LOTTE may elect to retain its
license rights, subject to and in accordance with the provisions of the United
States Code, Title 11, Section 365(n) or other applicable law.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
10.3 Even after the expiration of this Agreement, if so requested by LOTTE, ZBB
agrees to provide assistance and service to LOTTE if problems relating to the
Results occur. The detailed terms and conditions in connection with such
assistance and service shall be discussed and determined separately at that
time, and ZBB shall be entitled to reasonable compensation for such assistance
and service.
 
10.4. Article 1, 6, 8, 9, 12, 15, 16 and 19 shall be survived after termination
and expiration of this Agreement.
 
ARTICLE 11 : NOTICE
 
 
Any notice required or permitted to be given hereunder shall be in writing, and
may be given by personal delivery, registered airmail, postage prepaid and
return receipt requested, or by facsimile or email at the address as follows or
at such other address or number as may be provided in writing by either Party.
 
If to ZBB:
 
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, Wisconsin 53051
Attention: Dan Nordloh
 
If to LOTTE:
 
LOTTE Chemical Corporation
24-1, Jang-Dong
Yuseong-Gu
Daejeon, 305-726 Korea
 
With a copy, for matters relating to legal issues, to:
 
LOTTE Chemical Corporation
The LOTTE Tower Building
395-67 Shindaebang-Dong
Dongjak-Gu
Seoul, 156-711 Korea
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ARTICLE 12 : ARBITRATION
 
 
All disputes, controversies or differences which may arise between the Parties
hereto, out of or in relation to or in connection with this Agreement, or the
breach thereof, shall be finally settled by arbitration in Singapore unless
otherwise agreed to in writing by the parties. The award rendered by the
arbitrator(s) shall be final and binding upon both the Parties. The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of The
Singapore International Arbitration Centre for the time being in force, which
rules are deemed to be incorporated by reference in this clause.  The
arbitration shall be held and conducted in accordance with the following terms:
(i) the language to be used in the arbitration shall be English (ii) the
tribunal shall consist of a sole arbitrator; and (iii) the governing law shall
be that of the state of Delaware, United States, as provided in Article 16.
 
The award rendered by arbitrator(s) shall be final and binding upon both Parties
and judgment thereon may be entered in any court of competent jurisdiction.
 
 
 
ARTICLE 13 : NON-WAIVER
 
 
The failure of either Party to enforce at any time or for any period of time any
of the provisions of this Agreement shall not be construed as a waiver of such
provisions or the right of the Party thereafter to enforce each and every
provision.
 
 
 
ARTICLE 14 : FORCE MAJEURE
 
 
Either Party shall not be liable to the other Party for failure or delay in
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by riot, civil commotions, wars,
hostilities between nations, governmental laws, orders or regulations,
embargoes, actions by the government or any agency thereof, acts of God, storms,
fires, accidents, strikes, sabotages, explosions, or other similar or different
contingencies beyond its reasonable control of the respective Parties.
 
 
 
ARTICLE 15 : ASSIGNMENT
 
 
Neither Party shall assign this Agreement including any of its rights and
obligations arising from this Agreement and assign all or any of Project
Technology under this Agreement without the prior written consent of the other
Party.  Notwithstanding this provision, either Party (“Assignor”) may assign
this Agreement, all or any of Project Technology and all or any of its rights
and/or obligations to its parent company that controls that Party, to an
affiliate of such parent company, or to a third party that acquires more than
fifty percent (50%) of its shares or substantially all of the Party’s assets
(“Permitted Assignee”), without the written consent of the other Party, provided
that prior to any such assignment the Permitted Assignee agrees in writing to be
bound by all of the terms, conditions and provisions contained herein.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
ARTICLE 16 : GOVERNING LAW
 
 
The validity and interpretation of this Agreement and each clause and part
hereof shall be governed by the laws of the State of Delaware, United States,
without reference to is conflict of laws provisions.
 
 
 
ARTICLE 17 : AMENDMENTS
 
 
No amendment or supplement hereof shall be effective or binding on either Party
hereto unless reduced to writing and executed by the duly authorized
representatives of Parties hereto.
 
 
 
ARTICLE 18 : LANGUAGE
 
 
The language to be used in rendering reports including technical information
furnished to LOTTE by ZBB under this Agreement shall be English.
 
 
 
ARTICLE 19 : SUPPLY AGREEMENT; CHANGE OF CONTROL
 
 
19.1. As soon as practicable following the execution of this Agreement, ZBB and
LOTTE agree to negotiate in good faith and enter into a supply agreement,
pursuant to which LOTTE will agree to be the primary manufacturer of the Product
on behalf of ZBB (the “Supply Agreement”).
 
19.2. As to ZBB, “Change of Control” means a change of control of ZBB, where the
acquiring company has its headquarters in the Territory.
 
19.3. In the event ZBB becomes aware of a possible Change of Control of ZBB, ZBB
shall give LOTTE 30 days’ notice in writing.  Upon a Change of Control,
automatically (a) ZBB shall relinquish its rights to manufacture the Product as
of the date of closing of the acquisition of ZBB by the acquiring company, and
(b) the acquiring company shall have no right to manufacture the Product.
 
19.4. During the 30-day notice period set forth in Section 19.3, LOTTE shall
have an option to enter into a supply agreement with ZBB or the acquiring
company for fulfilling any orders of ZBB currently in backlog or required by any
existing agreements of ZBB at the time of ZBB’s notice to LOTTE.  If LOTTE and
ZBB or the acquiring company are unable to timely enter into a supply agreement,
ZBB or the acquiring company shall have the right to fulfill any and all such
orders, subject to payment by ZBB to LOTTE of [****]% of the “Gross Profit
Margin” of the Product price as sold to third parties.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 


 
AS WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives in duplicate original on the dates
specified below and intend this Agreement to be effective as of the Effective
Date set forth on the first page of this Agreement.
 

LOTTE Chemical Corporation ZBB Energy Corporation     By: /s/ D. W.
Lee                      By: /s/ Eric C. Apfelbach                  Name: Dong
Woo Lee Name: Eric Apfelbach Title: Chief Research Director Title: President &
CEO Signature Date: December 16, 2013     Signature Date: December 16, 2013    

 
 
[Note: Effective Date is defined on the first page.]
 

- 13 - 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------